Citation Nr: 0105909	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
bilateral tibial stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1979 to June 
1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included claims for service 
connection for schizophrenia and stomach ulcer, both asserted 
to be secondary to the veteran's service-connected 
disability.  However, in written correspondence from the 
veteran that was received by the regional office (RO) in 
March 1997, the veteran withdrew these claims from his 
appeal.  Consequently, these claims are no longer subjects 
for current appellate review.  38 C.F.R. § 20.204(b) (2000). 


REMAND

At the time of his personal hearing in September of 1995, the 
veteran indicated that he lived on "Social Security, SSI, 
and State Welfare Aide to the Disabled" (transcript (T.) at 
p. 9).  In addition, medical records from October 1987 
reflect the veteran's report of having Social Security 
Disability Income for support, and an April 1996 letter from 
the veteran to his congressman reflects that as of the date 
of this letter, the veteran had been living "on SSI" for 
about 10 years.  There is no indication in the record that 
any effort was made to obtain any of the veteran's records 
from the Social Security Administration (SSA), and while the 
Board recognizes that these records may not contain 
additional relevant treatment records with respect to the 
veteran's service-connected disability, it is not permitted 
to speculate in this regard.  Moreover, the newly enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter VCAA), requires that an 
effort must be made to obtain records adequately identified 
by the veteran, and that whenever the Secretary makes an 
effort to obtain records from a Federal department or agency, 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (38 U.S.C.A. § 5103A(b)(3)).  
Consequently, the Board finds that this case must be remanded 
so that the RO may make an effort to obtain the veteran's 
records from SSA.

While the case is in remand status, the Board further 
requests that the veteran be afforded a new Department of 
Veterans Affairs (VA) examination to ascertain the current 
status of the veteran's service-connected disability.

Recently enacted legislation, the VCAA, contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code) may be summarized 
as imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decisions on the 
merits of any claims and copies of any 
medical records reviewed in reaching all 
determinations.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

3.  The RO should then arrange for a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
all residuals of the veteran's service-
connected bilateral tibial stress 
fractures.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on 
the functional limitations, if any, 
caused by the residuals of the veteran's 
bilateral tibial stress fractures.  The 
examiner is further requested to address 
the following:

(a) What is the correct diagnostic 
formulation of all service-connected 
residuals of the veteran's bilateral 
tibial stress fractures the appellant 
experiences?  If there are lower 
extremity disorders present other than 
service-connected residuals of bilateral 
tibial stress fractures, what is the 
degree of medical probability, expressed 
in percentage terms if possible, that 
one or more of these additional 
disabilities is causally related to 
service or service-connected disability, 
as opposed to any other cause?

(b) If the examiner concludes that 
bilateral lower extremity disabilities 
now exist other than the service-
connected residuals of bilateral tibial 
stress fractures, or any other lower 
extremity disability causally related to 
the service or the service-connected 
disability, the examiner is requested to 
provide an opinion as to whether he or 
she can distinguish the manifestations 
of the service-connected disability from 
those produced by the nonservice-
connected disability or disabilities.  
In this context, the examiner should 
specifically comment upon whether is 
medical feasible to identify any current 
manifestation of lower extremity 
disability in the presence of disorders 
that are not related to service or to 
service-connected disability.

(c) The examiner is then requested to 
specifically assess the overall 
effective loss of use of the veteran's 
lower extremities and the loss of use 
solely attributable to service-connected 
disability, if such distinction is 
medically possible.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will 
result in the denial of the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to a compensable evaluation 
for residuals of bilateral tibial stress 
fractures.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




